NO. 07-08-0433-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                  NOVEMBER 25, 2008

                          ______________________________


                          CARL VAN JOHNSON, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE

                        _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 54,470-D; HON. DON EMERSON, PRESIDING

                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.



                               MEMORANDUM OPINION


       Pursuant to a plea bargain, appellant, Carl Van Johnson, was convicted of burglary

of a habitation and sentenced to 20 years incarceration in the Institutional Division of the

Texas Department of Criminal Justice. Appellant filed a notice of appeal in which he

requested appointment of appellate counsel. We dismiss for want of jurisdiction.
       Appellant’s sentence was imposed on January 7, 2008. His notice of appeal1 bears

a file stamp date from the District Clerk of July 21, 2008. Unless certain post-judgment

motions are filed, a defendant must file a written notice of appeal with the trial court clerk

within 30 days after the date sentence is imposed. Tex. R. App. P. 26.2(a). The Texas

Rules of Appellate Procedure provide for a 15-day extension in which to file a notice of

appeal if it is accompanied by a motion for extension of time. Tex. R. App. P. 26.3. This

Court is without jurisdiction to address the merits of an appeal and can take no action other

than to dismiss the appeal if it is not timely perfected. See Slaton v. State, 981 S.W.2d
208, 210 (Tex.Crim.App. 1998). Appellant’s notice, which was filed more than seven

months after sentence was imposed, is untimely and does not invoke our jurisdiction.


       Accordingly, the purported appeal is dismissed for want of jurisdiction.2




                                    Mackey K. Hancock
                                         Justice




       1
         Appellant’s motion for appointment of counsel expresses a desire to appeal the
judgment and this Court has deemed it sufficient notice of appeal. See Tex. R. App. P.
25.2(c).
       2
        Appellant may have recourse by filing a post-conviction writ of habeas corpus
returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time
appeal. See TEX . CODE CRIM . PROC . ANN . art. 11.07 (Vernon Supp. 2007).

                                              2